DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 7/28/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a holographic projector having an optical path, wherein the holographic projector comprises: a first spatial light modulator arranged to display a first hologram; a first light source arranged to illuminate the first spatial light modulator with light of a first wavelength such that a first holographic reconstruction corresponding to the first hologram is formed on a replay plane; and a continuous block of transparent material, having a refractive index greater than air, which forms at least part of the optical path of the projector, wherein the continuous block comprises at least one parallelepiped block of the transparent material arranged such that light of the projector travels longitudinally through the parallelepiped block without internal reflection from the sides thereof and at least one prism arranged such that light of the projector travels through the prism with one total internal reflection, the prior art of record fails to teach or reasonably suggest,  that the at least one prism comprises a first prism including an input/output port and a second prism including a first optical port coupled to the first spatial light modulator, in combination with the other limitations of claim 1.
Claims 2-7, 9-18, 20 are dependent of claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 19 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for projecting a holographic image, the method comprising: displaying a first hologram on a first spatial light modulator arranged to display a first hologram; illuminating, using a first light source, the first spatial light modulator with light of a first wavelength such that a first holographic reconstruction corresponding to the first hologram is formed on a replay plane; and wherein light of the first wavelength travels longitudinally through a parallelepiped block without internal reflection from the sides thereof and at least one prism arranged such that light of the projector travels through the prism with one total internal reflection, the parallelepiped block being part of a continuous block of transparent material having a refractive index greater than air,  the prior art of record fails to teach or reasonably suggest,  that the at least one prism comprises a first prism including an input/output port and a second prism including a first optical port coupled to the first spatial light modulator, in combination with the other limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872